Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying. 

Antecedent Basis
The claims are replete with lack of antecedent basis issues (see MPEP 2173.05(e)). Generally, the first time a claim element is introduced “a” or “an” (as grammatically appropriate) should be used. When subsequently referring back to a claim element already introduced “the” or “said” is used to make it clear which element precisely is being referred to.

Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Claim Objections
Claims are objected to because of the following informalities:  
Claim 3 “the chin-fitting device”, “the inserting edge”, “the receiving cut”, “the locking cut” lacks antecedent basis – it is noted claim 2 refers to edges and cuts so these do not match and rise to the question, which one?
Claim 4 “the dividing cut”, “the very bottom edge”, “the sheet bottom side”, “the inserting edge”, and “the side edge” lack antecedent basis (see point 3)
Claim 5 “the side edge” lacks antecedent basis (see point 3).
Claim 6 “the locking cut” and “the very bottom edge” lack antecedent basis (see point 3).
Claim 7 “the locking cut” lacks antecedent basis (see point 3).
Claim 9 “the uncut sides” and “the u-cut devices” lack antecedent basis (see point 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite based on the wording of the claim.  The sheet comprises earloop portions and forming portions but later says the earloop portions are on both edges of the sheet, then says the forming portions are the bottom of the sheet.  The end of the claim recites “and are located beween earloop portions” however it is unclear which are located between the earloop portions.  See below where Examiner presents means to overcome this rejection.
Claim 3 appears to recite method steps in a device claim which renders the claim indefinite.
Claim 9 recites “the ear loop portions have u-cut devices that form earloops by folding the uncut sides of the u-cut devices”.  This renders the claim indefinite as the specification does not explain what a u-cut device is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over by Blatt USP 1,987,922 and Duncan US 2016/0029716.

Regarding claim 1, Blatt teaches a plastic sheet of transparent sheet with a midline crease and a chin fitting shape (see figures 1-2 and column 2 lines 20-35).  Blatt teaches the material is “Cellophane”.  Britannica teaches cellophane plastic (see Britannica online “cellophane”).  
	Blatt teaches the mask has ties that tie behind a user’s head thus fails to teach earloops.
	Duncan also teaches a clear plastic mask with earloops [0020] and figure 2.
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the mask of Blatt to include earloops as taught by Duncan as earloops and tie back are functional equivalent structures used to secure a mask to the face of the user. Secondly, it’s faster to merely put the loops over ears vs tying a mask behind the head.  



Pro se Disclaimer
 	Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.


	Potentially Allowable Subject Matter

The following claims are presented by the Examiner to overcome the art of record.  

10. A facemask consisting of:
a transparent plastic plain sheet;
wherein said sheet further comprises a first opening and a second opening on a right and a left side of said sheet wherein said first opening and said second opening are configured to accommodate a right ear and a left ear of a wearer; 
wherein said sheet comprises a bottom edge, wherein said a bottom edge comprises a plurality of inserting edges, a plurality of dividing cuts, a plurality of receiving cuts, and a plurality of locking cuts;
wherein said facemask is configured to take a shape of a face of a wearer when the plurality of inserting edges are placed within the plurality of receiving cuts followed by the plurality of locking cuts also being inserted into the plurality of receiving cuts; and 
wherein said facemask is configured to accommodate a face and a chin of the wearer to protect the user.

11. A facemask of claim 10, wherein the plurality of dividing cuts extend from a bottom of said sheet to form said plurality of inserting edges and a plurality of side edges.

12. A facemask of claim 11, wherein the plurality of side edges are curved.



Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior US Patent References may be accessed using: Patent Public Search | USPTO
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/20/2022